DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 11/03/2021.
       Claims 1, 4, 8 and 12-13 have been amended.
 
        Claims 21-24 have been canceled.

        Claims 16-20 have been withdrawn.

        Claims 2-3, 5-7, 9-11 and 14-15 have been remained.
 
        Claims 1-20 are currently pending in the application.
                                                 Specification Objection
2.   The specification has been amended on 11/03/2021 and the specification objection filed on 10/29/2021 has been withdrawn.
                                                            Rejoinder     
3.     Claims 1-15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
      Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                           Examiner’s Statement of Reasons for Allowance
4.     Claims 1-20 are allowed.
5.     The following is an examiner’s statement of reasons or allowance
         Claims 1-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/29/2021. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/PHUC T DANG/Primary Examiner, Art Unit 2892